 DECISIONS OF NATIONAL LABOR RELATIONS BOARDL. A. Water Treatment, Division of ChromalloyAmerican Corporation and Leroy Solder forKenneth Freilich, Sr., Manuel Norberto Her-nandez, and Kenneth Freilich, Sr. Cases 21-CA-18509, 21-CA-18594, and 21-CA-18925August 9, 1982BY MEMBERS FANNING, ZIMMERMAN, ANDHUNTERDECISION AND ORDEROn December 8, 1980, Administrative LawJudge Jay R. Pollack issued the attached Decisionin this proceeding. Thereafter, Respondent andcounsel for the General Counsel filed exceptionsand supporting briefs, and Charging Party Hernan-dez filed exceptions. Counsel for the GeneralCounsel also filed a brief answering Respondent'sexceptions, as well as an opposition to the receiptof the exhibit attached to Respondent's exceptionsand supporting brief. 'The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge only to the extent consistent herewith.1. We agree with the Administrative Law Judgethat, under N.L.R.B. v. J. Weingarten, Inc., 420U.S. 251 (1975), Respondent violated Section8(a)(1) by denying representation to employeeManuel Hernandez during the interview in whichhe was discharged. In doing so, however, we donot adopt the Administrative Law Judge's analysisconcerning the validity of Hernandez' request forrepresentation, and we find for the following rea-sons that Hernandez' request was sufficient toinvoke Weingarten.The record discloses that on January 14, 1980,3Hernandez and Shop Superintendent Ernest Tri-plett became involved in an argument over a workassignment, and Triplett told Hernandez that hewould "get" him for insubordination. It is undisput-In view of the result reached herein, we find it unnecessary to reachthe General Counsel's motion.2 Respondent asserts that the Administrative Law Judge's resolutionsof credibility, findings of fact, and conclusions of law are the result ofbias. After a careful examination of the entire record, we are satisfied thatthis allegation is without merit. There is no basis for finding that bias andpartiality existed merely because the Administrative Law Judge resolvedimportant factual conflicts in favor of the General Counlsel's witnesses.As the Supreme Court stated in N.L.R.B. v. Pittsburgh Steamship Compa-ny, 337 U.S. 656, 659 (1949): "[T]otal rejection of an opposed viewcannot of itself impugn the integrity or competence of a trier of fact."Furthermore, it is the Board's established policy not to overrule an ad-ministrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products Inc, 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings.I Unless otherwise specified, all dates herein refer to 1980.263 NLRB No. 22ed that, when Triplett subsequently told Hernandezto come to his office, Hernandez asked that KenFreilich be allowed to accompany him. Triplettdenied that request, and the two then agreed tohave Assistant Plant Superintendent Oscar Nunezpresent at the interview.Respondent has contended throughout this pro-ceeding that Hernandez' request was invalid, sinceHernandez asked for a mere fellow employee andnot for an authorized union representative. TheAdministrative Law Judge found that Hernandez'request was sufficient to invoke Weingarten, sinceHernandez was unaware of any change in Frei-lich's status as union steward,4and since Triplettfailed to notify Hernandez that his request was de-ficient in that respect. The Administrative LawJudge noted that Respondent's argument mighthave some validity if Triplett had notified Hernan-dez that his request was being denied because Frei-lich was no longer steward. However, he conclud-ed that in the absence of such notice Triplett's re-fusal can be viewed only as a denial of representa-tion.Contrary to the Administrative Law Judge, wefind applicable to this case the analysis in IllinoisBell Telephone Company, 251 NLRB 932 (1980),where the Board found that under the circum-stances a request for a fellow employee with no of-ficial union status was sufficient to invoke Weingar-ten. There the Board noted that "the right to a rep-resentative is one grounded in Section 7 of the Actwithout reference to whether the employees have amajority bargaining representative."sQuoting fromAnchortank, Inc., 239 NLRB 430 (1978), the Boardfurther observed that "[t]he Court and the Board[in Weingarten] placed the emphasis upon the em-4 Whether Freilich was still serving as union steward on January 14 isnot entirely clear from the record. The Administrative Law Judge noted,without crediting, Union Business Representative Fdgar Wiley's testimo-ny that he terminated Freilich as steward after Freilich filed the decertifi-cation petition on December 10, 1979. Freilich denied receiving noticethat he was no longer steward. The Administrative Law Judge's analysisof the Weingarten violation seems to imply a finding that Freilich was nolonger steward, but he found at another point that Freilich served as ste-ward for the 2 years preceding his discharge on April 8, 1980. As dis-cussed, infra, we find that Hernandez had a right to have Freilich as hisrepresentative, even assuming that Freilich no longer held an officialunion position.Member Hunter finds, for the reasons set forth by the AdministrativeLaw Judge, that Hernandez' request for Freilich to accompany him tothe meeting with Triplett was sufficient to invoke Hernandez' Weingartenrights. Thus, as found by the Administrative Law Judge, Freiiich hadserved as the senior ship steward for 2 years; Hernandez was unaware ofany change in Freilich's position when he requested Freilich's attendance;and Respondent failed to notify Hernandez of anty impediment to his re-quest. Based on the foregoing, Member Hunter finds no need to con-clude, as does the majority, that even assuming Freilich no longer was aunion steward, Hernandez was entitled to have Freilich as his representa-tive merely because Freilich was a fellow employee. Member Huntertherefore finds it unnecessary to pass on Illinois Bell, infra, which formsthe basis for the majority's conclusion.5 251 NLRB at 933.244 L A. WATER TREATMENTployee's right to act concertedly for protection inthe face of a threat to job security, and not uponthe right to be represented by a duly designatedcollective-bargaining representative."6The Boardrecognized that there may be occasions when anindividual's Section 7 interests must yield to thecollective decision of his fellow employees, as de-termined by the majority bargaining representative.However, where the circumstances present no con-flict between the employees' Section 7 right to arepresentative and a union's status as the employ-ees' exclusive bargaining representative, the Boardconcluded that an employee upon request has theright to the presence of a fellow employee at an in-terview, even though the requested representativehas no official union status. The Board found thatthe circumstances of that case presented no suchconflict, and we find that the circumstances hereinare sufficiently similar to those of Illinois Bell towarrant the same finding. Thus, as in Illinois Bell,there is no evidence here that any other union rep-resentative or steward was available at the time ofthe interview. Further, when Triplett denied Her-nandez' request that Freilich be present, Triplettmade no attempt to locate a steward and did notoffer to delay the interview until a steward couldbe located. Instead he proceeded with the inter-view in the presence of Supervisor Nunez. Addi-tionally, as in Illinois Bell, there is no evidence thatthe contract required the presence of a union rep-resentative at interviews, and there is no evidencethat Respondent and the Union had reached anoral understanding establishing a procedure forrepresentation at interviews. In these circum-stances, we therefore find that Hernandez had aright to Freilich's presence at the interview, evenassuming that Freilich was no longer serving asunion steward.' Consequently, we also find thatRespondent violated Section 8(a)(1) by denyingHernandez his right to a representative at the inter-view.6 Id. at 933. quoting Anchortank. Inc., 219 NLRB 430 (1978).7 We also finl that the filing (of a decertification petition by Freilich onDecember 10. 1979, does not present a conflict between the employees'Sec. 7 right to a representative and the Union's status as the employees'exclusive bargaining represenritalive As the Administrative Law Judgefound, Freilich had s*rved as senir shop steward for a substantial periodof time. and had represented the Ulnion in contract negotiations with Re-spondent in Novemrnhr and December 1979. Ihere is no evidence thatFreilich was no lonrger a union member at the time of the interview, and,as noted, the parties had not negotiated any limitations as to who couldrepresent employees in interviews In fact, as the Administrative LawJudge found. Respondent subsequently permitted Freilich to attend an in-terview as a repre.entative for enployee Hunt lIreilich filed the decerti-fication petition 3 days after the parties had reached a new agreement,because of his displeasure with Unlioin Husiness Representative Wiley'sperformance during the negotiations Under these circumstances, we findthat the existence of animosity between Freilich and the Union does notpresent the type of conflict silinh which the Board was concerned in Ilh-nois Bell2. We also agree with the Administrative LawJudge that the Board's analysis in Kraft Foods, Inc.,251 NLRB 598 (1980),s is applicable to this case,and that the General Counsel has demonstrated theappropriateness of a make-whole order. We note,however, that the Administrative Law Judge in-correctly indicated that under Kraft Foods the Gen-eral Counsel must establish that an employee wasdischarged "for conduct which occurred at the in-terview" in order to make a prima facie showingthat a make-whole remedy is warranted. What westated in Kraft Foods is that the General Counselmust establish that an unlawful interview occurredand that the employee whose rights were violatedwas subsequently disciplined "for the conductwhich was the subject of the unlawful interview."When the General Counsel has thus established aprima facie case, the burden then shifts to the re-spondent to demonstrate that its decision to disci-pline the employee was not based on informationobtained at the unlawful interview.9Applying the Kraft Foods analysis to the instantcase, we note initially that the General Counsel hasestablished that an unlawful interview occurred.We find that the conduct which was the subject ofthe interview was insubordination, since Triplettheld the interview in order to obtain assurancesfrom Hernandez that he would not be insubordi-nate in the future. We also find that the GeneralCounsel made its prima facie showing and shiftedthe burden to Respondent by establishing that Her-nandez was discharged for failing to provide assur-ances that he would no longer be insubordinate.10As the Administrative Law Judge correctlyfound, Respondent has not met its burden of dem-onstrating that the discipline was not based on in-formation obtained at the unlawful interview. Theinformation obtained was Hernandez' unwillingnessto give the requested assurances, and Triplett con-cedes that he relied on this information in decidingto discharge Hernandez. In fact, Triplett also ad-mitted that his decision as to what to do with Her-nandez was contingent upon what occurred at themeeting. In view of the foregoing, we find, inagreement with the Administrative Law Judge,9 See also Illinois Bell, supra, 251 NLRB at 934.9 Member Jenkins adheres to his position in Kruft Foods that the appro-priateness of a make-whole remedy is established when the GeneralCounsel demonstrates that an unlawful interview occurred and that theemplloyee whose rights were violated was subsequently disciplined forthe conduct which was the subject of the unlawful interviewi' As we have found, the conduct which was the subject of the inter-view was insubordination In these circumstances, we view the insubordi-nate conduct and the failure to give the requested assurances as being in-extricably intertwined Therefore. in finding that Hernandez was dis-charged for failing to provide those assurances, we are finding that hewas discharged for the conduct which was the subject of the interview245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the appropriateness of a make-whole remedyhas been established.3. As noted above, we agree with the Adminis-trative Law Judge that Respondent violated Sec-tion 8(a)(1) by denying Hernandez a representativeat the interview, and that the General Counsel hasestablished that a make-whole remedy is appropri-ate. However, contrary to the Administrative LawJudge, and in agreement with Respondent's excep-tions, we find that Respondent did not indepen-dently violate Section 8(a)(1) by discharging Her-nandez. As the Board indicated in Kahn's and Com-pany, Division of Consolidated Food Co., 253 NLRB25 (1980), "discipline imposed for conduct which isthe subject of a Weingarten interview does notitself constitute a separate violation of Section8(a)(1) of the Act, unless the General Counselshows that the employee was discharged for re-questing the presence of his union representative orfor engaging in other protected activity unrelatedto the exercise of the employee's Weingartenrights."" In the instant case, the General Counselpresented no evidence that Hernandez was dis-charged for requesting a union representative orfor engaging in other protected activity. Accord-ingly, we shall make appropriate modifications tothe Administrative law Judge's Conclusions ofLaw and to his recommended Order.4. The Administrative Law Judge found that Re-spondent made a valid offer of reinstatement toHernandez as of January 21, and that by failing toaccept the offer Hernandez forfeited his right tofurther backpay.'2We find merit to the GeneralCounsel's exceptions concerning this issue, and wefind for the reasons below that Respondent did notmake a valid offer of reinstatement.Hernandez was terminated on Monday, January14, and on the next day the Union's Business Rep-resentative Edgar Wiley obtained an agreementwith Respondent whereby Hernandez would bepermitted to return to work on the followingMonday, January 21. Wiley was unable to reachHernandez until Wednesday, January 23, whenHernandez called Wiley from his new place of em-ployment. Wiley's credited testimony does not dis-close the manner in which he initially phrased theoffer, and he testified only that Hernandez' first re-sponse was that he had a good spot and was notinterested in going back to work for Respondent.Wiley then testified that he subsequently told Her-' 253 NLRB at 25.12 The Administrative Law Judge found that, in view of the uncertain-ty caused by the offer, Hernandez would not be deemed to have waivedhis right to unconditional reinstatement. He therefore ordered reinstate-ment, and provided for backpay from January 14 to January 21, as wellas from 5 days after the date of the order to the date Respondent makes avalid reinstatement offer.nandez, "Please consider it very carefully. You willbe going back on the basis that you will go back towork immediately, and we would arbitrate forwhatever lost days you may have." When Hernan-dez again declined to return to work, Wiley toldhim to think it over for an extra day. Wiley testi-fied that he spoke with Hernandez on Thursday,January 24, but again his testimony discloses onlythe fact of Hernandez' refusal, which Wiley char-acterized as "very firm," and not the languageWiley used in making the offer.According to the credited testimony of VicePresident and General Manager Richard Scott,Wiley informed Scott on January 24 of Hernandez'refusal. Scott responded, "Well, then as far as I amconcerned, the case is closed; we have made anoffer and he refuses to come back, and he will haveto take his next step." Finally, Wiley's credited tes-timony discloses that Hernandez came into theunion office on February 2. Wiley again talked tohim about employment with Respondent and of-fered to "take a shot at it again, if you want."Wiley testified that Hernandez responded "abso-lutely no."The Board has often observed that an employer'soffer of reinstatement must be "specific, unequivo-cal, and unconditional'3sin order to toll the back-pay period. It is the employer who carries theburden of demonstrating a good-faith effort tocommunicate the offer to the employees.'4An em-ployer is relieved of his duty to reinstate onlywhen a proper offer is made and unequivocally re-jected by the employee. 5The Board has also re-quired that an offer of reinstatement must allow theemployee a reasonable time in which to make ar-rangements to begin work. 6 This requirementtakes on a special significance where, as in the in-stant case, the employee has obtained other em-ployment at the time the offer is made. In such cir-cumstances, the Board requires that the reinstate-ment offer afford the employee an opportunity tomake a considered choice whether to retain hispresent employment or to return to his former job.The offer must also allow the employee to givereasonable notice to his current employer shouldhe choose the latter course. 1'7' Standard Aggregate Corp., 213 NLRB 154 (1974).14 Lipman Bros., Inc., et al.. 164 NLRB 850, 853 (1967).15 Lipman Bros., Inc., supra at 853, and cases cited at fn 22. See alsoDon Pizzolato. Inc., 249 NLRB 953, 956 (1980); W. C. McQuaide. Inc., 239NLRB 671 (1978).16 Betts Baking Company, 173 NLRB 1018 (1968); larrah's Club, 158NLRB 758, 759, fn. 1 (1966).17 Dobbs Houses, a Division of Squibb Beechnur, Inc., 182 NLRB 675,682 (1970). See also W. C. McQuaide, Inc., supra at 671; Betts BakingCompany, supra at 1018-19; Thermoid Conpany, 90 NLRB 614, 616(1950).246 L. A. WATER TREATMENTIn the instant case, as noted above, Wiley ob-tained an agreement from Respondent that Hernan-dez could return to work on January 21. However,Wiley did not speak with Hernandez until January23, when Hernandez had already obtained otheremployment. By phrasing the offer to require thatHernandez return to work "immediately," Wileyclearly failed to afford Hernandez sufficient time inwhich to make a considered choice concerning hisemployment or to give adequate notice to his cur-rent employer. That Wiley gave Hernandez anextra day to reflect upon the offer does not alterour finding, since the Board has previously foundto be inadequate offers requiring acceptance within4 days. 'We also find that a valid offer was not made toHernandez during his encounter with Wiley at theunion office on February 2, even assuming thatHernandez was no longer employed.19We noteinitially that on January 24, when informed of Her-nandez' refusal, Scott told Wiley that the "case isclosed." Scott clearly manifested in this statementan intention to withdraw the offer and to withdrawWiley's authority to make any further offers toHernandez. Additionally, on February 2, Wileymerely stated that he would "take a shot" athaving Hernandez return to work. In doing so,Wiley simply indicated his willingness to intercedeon Hernandez' behalf and was not making a clearreinstatement offer. Hernandez' rejection of Wiley'sproffered assistance is therefore of no consequencein this context.Apart from the above considerations, we are alsonot satisfied that Respondent has met its burden ofadducing sufficient evidence to warrant the conclu-sion that a valid offer of reinstatement was made.We have found above that Wiley's testimony doesnot reveal the manner in which he phrased theoffer to Hernandez, either at the time of the initialoffer on January 23 or at the time of the offer onJanuary 24. Wiley merely noted the fact of Her-nandez' refusal on both occasions. Consequently,the record does not disclose the nature of the com-munications to which Hernandez was responding atthe time of those refusals. As to the specific termsof the offer, the record reveals only that, soon afterHernandez' initial refusal on January 23, Wiley told"I See Betts Baking Company. supra at 1017-18; Harrah's Club, supra at759, fn. I and 762, fn. 5, and accompanying text; Thermoid Company.supra at 616.'1 The record discloses some confusion as to whether Hernandez wasunemployed as of February 2. Hernandez never affirmatively testifiedthat he was unemployed. He did testify that he was attempting to get un-employment compensation, and that the unemployment office had direct-ed him to obtain some papers from the Union. Wiley at first testified thatHernandez stated that he was unemployed, hut subsequently testified thathe merely "assume[dl" that Hernandez no longer had a job, since the un-employment office had directed him to the Union.him that he would be going "back to work imme-diately," and that they would go to arbitration con-cerning the days he had missed.We find that the absence of testimony concern-ing the specific terms of the offers made on twooccasions is crucial in this case, in view of the Ad-ministrative Law Judge's specific finding that theoffer caused uncertainty and that Hernandez be-lieved that acceptance would have been tanta-mount to an admission on his part. The Administra-tive Law Judge's finding in this regard is amplysupported by the record, since Hernandez testifiedthat he recalled the offer as being conditioned uponhis acceptance of a suspension, and since he alsotestified that he told Wiley that "[u]nder those con-ditions" he would not accept the offer because hewas "not guilty."20In view of Hernandez' confusion and the insuffi-ciency of Wiley's testimony, we cannot say thatthe record clearly discloses that a proper offer ofreinstatement was made. We shall therefore modifythe Administrative Law Judge's recommendedremedy accordingly.21AMENDED CONCLUSIONS OF LAWSubstitute the following for paragraph 3:"3. Respondent has engaged in unfair labor prac-tices in violation of Section 8(a)(l) of the Act bythreatening to discharge employees if they did notwithdraw a decertification petition; by threateningto close its plant if employees decertified the Unionor selected a labor organization other than theUnion as their collective-bargaining representative;and by denying the request of employee ManelNorberto Hernandez to have representation at aninvestigatory interview which he reasonably be-lieved might result in disciplinary action againsthim."so We discuss Hernandez' testimony here only to emphasize that con-fusion existed, and not to demonstrate that Wiley actually included theseterms in the offer. Hernandez' testimony, which supports the Administra-tive Law Judge's finding that the offer caused uncertainty, serves tohighlight the inadequacy of Wiley's testimony concerning the terms ofthe offer which he communicated to Hernaldez.Further, we also find that Hernandez' refusals to return to work,which were characterized by Wiley at one point as being "very firm"and which included a statement on February 2 that he "absolutely"would not return, must be viewed in the context of his confusion as tothe terms of the offer. Because of his confusion, it is clear that by hisrefusals Hernandez did not manifest an unequivocal intention not toreturn to work under any circumstances.21 In accordance with our procedure in similar cases, we shall alsomodify the Administrative Law Judge's recommended Order to requirethat Respondent expunge from its files and records any and all referencesto Hernandez' unlawful interview and discharge. We shall make the sameprovisions with respect to Kenneth Freilich's discharge.247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent engaged in cer-tain unfair labor practices, we shall recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the pur-poses of the Act.Having found that Respondent discharged em-ployee Kenneth Freilich in violation of Section8(a)(3) and (1) of the Act, and having found that amake-whole remedy is appropriate for employeeManuel Hernandez, we shall order Respondent tooffer each employee immediate and full reinstate-ment to his former position of employment or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to his senior-ity or any other rights or privileges previously en-joyed. We shall order Respondent to make Freilichwhole for any loss of earnings he may have suf-fered by reason of Respondent's discriminationagainst him, by paying to him a sum of moneyequal to the amount he normally would haveearned in wages from April 8, 1980, the date of hisdiscriminatory discharge, to the date on which Re-spondent makes a valid offer of reinstatement tohim, less net earnings during said period, plus inter-est. We shall order Respondent to make Hernandezwhole for any loss of earnings he may have suf-fered, by paying to him a sum of money equal tothe amount he normally would have earned aswages from January 14, 1980, the date of his dis-charge, to the date on which Respondent makes avalid offer of reinstatement to him, less net earn-ings during said period, plus interest. The amountof backpay due shall be computed in the mannerprescribed in F W. Woolworth Company, 90 NLRB289 (1950), with interest as prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977). See alsoIsis Plumbing & Heating Co., 138 NLRB 716(1962).22We shall also order Respondent to expunge andremove from its records and files all references tothe interview and discharge of Manuel Hernandez,and all references to the discharge of KennethFreilich. See Sterling Sugars, Inc., 261 NLRB No.71 (1982).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, L. A. WaterTreatment, Division of Chromalloy American Cor-a' In accordance with his dissent in Olympic Medical Corporulion, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.poration, City of Industry, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Delete paragraph l(d) and reletter the subse-quent paragraphs accordingly.2. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs accordingly:"(c) Expunge and remove from its records andfiles all references to the interview and dischargeof Manuel Hernandez on January 14, 1980, and allreferences to the discharge of Kenneth Freilich onApril 8, 1980, and notify them in writing that thishas been done and that evidence of these unlawfuldisciplinary actions will not be used as a basis forfuture personnel actions against them."3. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS, dissenting in part:I agree with the majority that Respondent violat-ed Section 8(a)(1) by denying representation to em-ployee Manuel Hernandez during the interviewwhich resulted in his discharge, and that Respond-ent subsequently failed to make a valid offer of re-instatement to Hernandez. I also agree with themajority's finding under Illinois Bell TelephoneCompany, 251 NLRB 932 (1980), that Hernandezwas entitled to have employee Kenneth Freilich ashis representative, and with the finding that amake-whole remedy is appropriate. Contrary to mycolleagues, however, I would adopt the Adminis-trative Law Judge's finding that Respondent's dis-charge of Hernandez constituted an independentviolation of Section 8(a)(1).The Administrative Law Judge found that, afteran argument during which Shop SuperintendentErnest Triplett threatened to "get" Hernandez forinsubordination, Triplett conducted an interviewwith Hernandez for the purpose of obtaining assur-ances that he would not be insubordinate in thefuture. Triplett denied Hernandez' request thatFreilich be permitted to act as his representative,but subsequently agreed to have Supervisor OscarNunez present. Hernandez failed to p.rovide the re-quested assurances, and Triplett terminated him atthe meeting.The majority relies upon Kahn's and Company.Division of Consolidated Food Co., 253 NLRB 25(1980), as establishing the prevailing rule regardingthe circumstances in which the Board will find anindependent Section 8(a)(l) violation as to the dis-cipline imposed in connection with an unlawful in-terview.23That case cites Illinois Bell, supra, for13 Although I participated in the original decision in Kahn's and Corn-panv, I subsequently clarified my position when the Board denied aContinued248 L. A. WATER TREATMENTthe proposition that an independent violation willnot be found unless an employee "was dischargedfor requesting the presence of his union representa-tive or for engaging in other protected activity un-related to the exercise of the employee's Weingar-ten rights."24In my view, Illinois Bell does not es-tablish that proposition. In Illinois Bell, the GeneralCounsel alleged in his complaint that the respond-ent violated Section 8(a)(1) by discharging an em-ployee because she requested representation at aninterview.25The Board merely dismissed the com-plaint in that respect because the General Counselfailed to present sufficient evidence in support ofits allegation. At no point did the Board state thatan independent 8(a)(1) violation will be found onlywhere it is established that an employee was dis-charged because of a request for a representativeor for engaging in other concerted activity.Contrary to my colleagues, I would find that thediscipline imposed in connection with an unlawfulinterview violates Section 8(a)(1) where the Gener-al Counsel has affirmatively established that an em-ployer relied on the tainted information obtained atthe interview in imposing the discipline.26Inreaching this conclusion, I note that the centralfunction of a Weingarten representative, as the Su-preme Court has observed, is to clarify informationand to provide assistance to an employee who maybe "too fearful or inarticulate" to relate accurateinformation, or "too ignorant to raise extenuatingfactors."27Therefore, the employer who deniesrepresentation to an employee during an interviewcreates circumstances which are conducive to theproduction of inaccurate and incomplete informa-tion concerning the events which prompted the in-terview. Consequently, when an employer engagesin misconduct like that involved herein, it acts indisregard of employees' Section 7 rights in two re-motion for reconsideration in the same case. See my concurrence inKahn's and Company. Division of Consolidated Food Ca, 256 NLRB 930(1981)24 253 NLRB at 25.25 251 NLRB at 934.26 The General Counsel's burden in this regard can be clarified byconsidering it in the context of the various burdens arising in connectionwith unlawful interviews. Thus, under Kraft Foodxs Inc., 251 NLRB 598(1980), the General Counsel can make a prima facie showing of the ap-propriateness of a make-whole remedy by establishing that an unlawfulinterview occurred and that the employee whose rights were violatedwas subsequently disciplined for the conduct which was the subject ofthe unlawful interview. When a prima facie showing has been made, themajority analysis in Kraft Foods provides that the burden then shifts tothe employer to prove that it did not rely on information obtained at theinterview in imposing the discipline. Under that analysis, a make-wholeremedy is appropriate if the employer fails to meet its burden. In myview, the General Counsel can further prove that the discipline itself, andnot simply the interview, violates Sec. 8(aXI) by affirmatively establish-ing that Respondent relied on the tainted information obtained at the in-terview in imposing the discipline. This is particularly true where, ashere, the employer concedes that it relied on the information obtained atthe interview.a? N.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251, 263-264 (1975).spects. Not only does the employer ignore an em-ployee's right to a Weingarten representative, but itexacerbates that initial coercion by disciplining theemployee based on information which, as a resultof the denial of representation, is in all likelihoodincomplete or inaccurate. In my view, the disci-pline cannot be lawful if it is based on informationwhich is distorted because of the employer's un-lawful denial of representation, and I would findthat such discipline violates Section 8(a)(1) andwarrants remedial action by the Board in the formof a cease-and-desist order and the posting of anappropriate notice. In similar circumstances, theBoard has always viewed the threat to dischargean employee for engaging in protected concertedactivity and the resulting discharge for engaging insuch activity as constituting separate violations ofthe Act. My colleagues have failed to adequatelyexplain their rationale for reaching a differentresult herein.Applying this analysis to the instant case, I note,in agreement with the majority, that the informa-tion obtained at the interview was Hernandez' un-willingness to provide assurances that he would nolonger be insubordinate. In view of Triplett's con-cession that he utilized this information in discharg-ing Hernandez, I would find that the GeneralCounsel has met his burden of affirmatively estab-lishing reliance. Accordingly, I would find that Re-spondent engaged in an independent violation ofSection 8(a)(1) by discharging Hernandez.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten employees with dis-charge if they do not withdraw a decertifica-tion petition.WE WILL NOT threaten employees withplant closure if they decertify the incumbentUnion and/or select a labor organization otherthan the incumbent as their collective-bargain-ing representative.WE WILL NOT deny the request of unionrepresentation to employees at investigatoryinterviews when the employees have reason-able grounds to believe that the matters to bediscussed may result in their being the subjectof disciplinary action.WE WILL NOT discharge employees becauseof their activities on behalf of a petition to de-certify International Union of Operating Engi-neers, Local No. 501, AFL-CIO, as the col-lective-bargaining representative of our em-ployees.WE Wil L NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed in Sec-tion 7 of the Act.WE WILL offer Manuel Norberto Hernandezand Kenneth Freilich, Sr., immediate and fullreinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalentpositions, without prejudice to their seniorityor any other rights or privileges previously en-joyed; and WE WILL. make them whole for anyloss of earnings they may have suffered byreason of our discrimination against them, plusinterest.WE WILL expunge and remove from ourrecords and files all references to the interviewand discharge of Manuel Norberto Hernandezon January 14, 1980, and all references to thedischarge of Kenneth Freilich on April 8,1980, and notify them in writing that this hasbeen done and that evidence of these unlawfuldisciplinary actions will not be used as a basisfor future personnel actions against them.L. A. WATER TREATMENT, DIVISIONOF CHROMALLOY AMERICAN CORPO-RATIONDECISIONSTATEMENT or THE CASEJAY R. POLLACK, Administrative Law Judge: Thismatter was heard before me at Los Angeles, California,on August 19 and 20, 1980. Pursuant to a charge filed inCase 21-CA-18509 against L. A. Water Treatment, Divi-sion of Chromalloy American Corporation (herein calledRespondent) by Leroy Solder for Kenneth Freilich, Sr.,on December 18, 1979, and a charge filed in Case 21-CA-18594 against Respondent by Manuel Norberto Her-nandez on January 17, 1980, the Regional Director forRegion 21 of the National Labor Relations Board issueda consolidated complaint against Respondent on Febru-ary 29, 1980, alleging that Respondent has committedcertain violations of Section 8(a)(1) of the NationalLabor Relations Act, as amended (herein called theAct).' Pursuant to a charge filed in Case 21-CA-18925against Respondent by Freilich on April 9, 1980, the Re-gional Director issued an amended consolidated com-plaint against Respondent which alleges certain viola-tions of Section 8(a)(l), (3), and (4) of the Act.The parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, and to file briefs. Post-trial briefs werefiled on behalf of the General Counsel and Respondent.Based on the entire record, on the briefs filed by counsel,and on my observation of the demeanor of the witnesses,I make the following:FINDINGS OF FACT AND CONCLUSIONSI. JURISI)CTIONAt all times material herein, Respondent has been aDelaware corporation engaged in the design and fabrica-tion of water treatment equipment with a facility locatedin the City of Industry, California. In the operation ofsaid facility, Respondent annually sells and ships goodsand products valued in excess of $50,000 directly to cus-tomers located outside the State of California.The complaint alleges, the answer admits, and I findthat Respondent is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.II. THE t ABOR ORGANIZATION INVOLIVEDThe complaint alleges, the answer admits, and I findthat at all times material herein International Union ofOperating Engineers, Local No. 501, AFL-CIO, hereincalled the Union, has been a labor organization withinthe meaning of Section 2(5) of the Act.II1. THE ALLEGEI) UNFAIR l.ABOR PRACTICESA. BackgroundAs discussed above, Respondent is engaged in thedesign and manufacture of water treatment equipment.The Union has represented Respondent's production andmaintenance employees since 1948.During 1979, Respondent's City of Industry operationslost in excess of $1 million. In an attempt to improve thesituation, Respondent created a new management posi-tion, vice president and general manager, to oversee alli The consolidated complaint included allegations in Case 21-CB-7168that International Union of Operating Engineers, Local No. 501, AFL-CIO, had committed certain unfair labor practices in violation of Sec.8(b)3) of the Act. On June 19, 1980, the Regional Director approved Re-spondent's request to withdrawn its charge against the Union, and sev-ered Case 21-CB-7168 from the instant cases. The complaint allegationspertaining to Case 21-CB-7168 were withdrawn.250 L. A. WATER TREATMENToperations. On November 1, 1979, this new position wasfilled by Richard Scott. Effective December 17, 1979,Scott made several changes in Respondent's supervisoryhierarchy in an attempt to achieve more direct supervi-sion over the production and maintenance employees.Two changes relevant to these proceedings were thatDaniel Giacoletti was promoted from plant superintend-ent to plant manager and Ernest Triplett was promotedto the newly created position of shop superintendent.Dbring the same period of time that Scott was assum-ing his position with Respondent, the Union and Re-spondent were engaged in negotiations for a new collec-tive-bargaining agreement. In these negotiations, theUnion was represented by Edgar Wiley, business repre-sentative; Kenneth Freilich, Sr., senior shop steward; andBill Hunt, junior shop steward. During the negotiations,Freilich became displeased with Wiley's performance.On December 7, Respondent and the Union reachedagreement on a new collective-bargaining agreement. OnDecember 10, Respondent sent a signed copy of amemorandum of agreement to the Union for signature.Also on December 10, Freilich filed a petition for a de-certification election in Case 21-RD-1663.It is within this factual framework that the GeneralCounsel alleges that Respondent threatened Freilich withtermination and plant closure if he did not withdraw thedecertification petition and discharged Freilich becauseof his participation in the decertification proceedingsand/or because of his participation in this unfair laborpractice proceedings. Further at issue is whether Re-spondent violated Section 8(a)(l) of the Act by conduct-ing an investigatory interview with Hernandez afterdenying his request to have Freilich present during theinterview.B. The Alleged Threats to FreilichAs discussed above, Freilich, unhappy with Wiley'srepresentation, filed a decertification petition on Decem-ber 10. According to Freilich, on December 26, he wastold by Dominic Giacoletti, assistant plant superintend-ent,2whom I find to be supervisor, that if Freilich did2 Dominic Giacoletti is the uncle of Daniel Giacoletti, Respondent'splant manager. As an assistant plant superintendent, Dominic Giacolettiattends regularly scheduled supervisory meetings and receives higherwages than the unit employees. Giacoletti's main job function is to expe-dite production and monitor the safety, quality, and quantity of the workdone by his crew. Glacoletti's crew consists of 2 leadmen and approxi-mately I 11 employees. He issues work orders to the leadmen, who in turndirect their crews in the performance of their job functions. Giacolettiperforms no unit work himself Giacoletti has the authority to issue disci-plinary warnings but does not have the authonty to discharge employees.His recommendations with respect to discharge are apparently further in-vestigated by higher management. Giacoletti also has the authonty togrant time off to employees In the decertification proceedings, the Re-gional Director found two named assistant plant superintendents to be su-pervisors within the meaning of the Act, but did not rule on Giacoletti'sstatus. Giacoletti voted in the decertification election but this ballot waschallenged. No ruling was made on the challenge to Giacoletti's ballot ashis vote did not affect the outcome of the election. In this proceeding,Daniel Giacoletti testified that all assistant plant superintendents have thesame authority.On the basis of the above, I find that Dominic Giacoletti is a supervi-sor within the meaning of Sec. 2(11) of the Act. Flexi- Van Service Center,a Division of Flexi-Van Cborporation, 228 NLRB 956 (1977); The NewJersey Famous Amos Chocolate Chip Cookie Corporation, 236 NLRB 1093(1978). See also Wolverine World U'ide. Inc., 196 NLRB 410 (1972).not withdraw the decertification petition he would befired. Giacoletti further told Freilich that, if the Uniondid lose, the employees would have no protection andeventually would lose their jobs or the plant would closebecause Respondent would not accept any other union.Giacoletti said that he was responsible for bringing in theUnion and the Union would remain-Freilich and the"rest of the troublemakers" would be the ones to go.Dominic Giacoletti did not deny making these state-ments. Giacoletti, a member of the Union, testified thathe was speaking for himself and not Respondent whenhe discussed the adverse effects of decertification. Giaco-letti testified that he believed decertification would causethe employees and himself to lose health and welfare andpension benefits secured by the Union's collective-bar-gainting agreement. Respondent contends that it is not re-sponsible for Giacoletti's statements to Freilich.Also on December 26, Freilich had a conversationwith Triplett about the decertification petition. Accord-ing to Freilich, Triplett asked Freilich if he realized "allthe trouble he was causing" with respect to decertifyingthe Union. Triplett told Freilich that, if he continuedwith what he was doing, he (Freilich) and the rest of thetroublemakers would be terminated. Triplett further saidthat, if Respondent became angry over the events, itwould close the plant and then none of the employeeswould have a job. Prior to Triplett's becoming a supervi-sor, Freilich had approached Triplett and solicited hissupport for the decertification petition. Triplett expressedhis opposition to the petition and argued in favor of theUnion and the impending collective-bargaining agree-ment.Triplett did not deny making the statements attributedto him. Triplett testified that it was his opinion that con-sumation of a collectice-bargaining agreement betweenRespondent and the Union was essential to the economicsurvival of the Company. He expressed that opinion toFreilich. Respondent contends that Triplett, on Decem-ber 26, simply repeated his personal opinion on decertifi-cation previously expressed to Freilich, when Triplettwas still an employee within the meaning of the Act.Respondent contends that the statements made to Frei-lich by Giacoletti and Triplett were expressions of theirpersonal opinions and not chargeable to Respondent.While an employer is usually liable for the conduct of itssupervisors, an exception exists where the supervisor isalso a bargaining unit member. The lead case in the area,Montgomery Ward & Co., Incorporated,3establishes thefollowing standard:Statements made by such a [unit member] supervi-sor are not considered by employees to be the rep-resentations of management, but of a fellow em-ployee. Thus they do not tend to intimidate employ-ees. For that reason, the Board has generally re-fused to hold an employer responsible for the an-tiunion conduct of a supervisor included in the unit,in the absence of evidence that the employer en-couraged, authorized, or ratified the supervisor's ac-115 NLRB 045. 647 (1956), enid 242 F.2d 497 (2d Cir. 1957), cert.denied 355 U S. 298 (1957).251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivities or acted in such manner as to lead employ-ees reasonably to believe that the supervisor wasacting for and on behalf of management.That rule is equally applicable where supervisorsengage in conduct of a prounion nature. A bargainingunit supervisor, speaking as an employee rather than as arepresentative of management, has the right to expresshis opinions as to the identity of his bargaining repre-sentative and the terms of the bargaining agreement cov-ering his own conditions of employment. However, Re-spondent cannot rely on Montgomery Ward to avoid theconsequences of Triplett's statements. On December 26,Triplett had become a supervisor and was no longer amember of the Union or the bargaining unit. Thus, onDecember 26, Triplett was a management representativeand employees could only assume that he was speakingon behalf of management. Further, Triplett terminatedFreilich under circumstances which indicate confirma-tion of the threatening statements. The fact that Triplettmade the same statements to Freilich prior to becominga supervisor does not, in my view, excuse Respondentfrom liability. Cf. Hy Plains Dressed Beef, Inc., 146NLRB 1253, 1257, fn. 5 (1964).The record is unclear as to whether Dominic Giaco-letti was a member of the bargaining unit. Giacoletti'sjob title is not mentioned in the unit description.4Giaco-letti has been a member of the Union for over 30 years.He receives the fringe benefits provided for in the collec-tive-bargaining agreement. Two other assistant plant su-perintendents, Oswaldo and Oscar Nunez, were excludedfrom the bargaining unit by the Regional Director forRegion 21 on the ground that they are supervisors withinthe meaning of the Act. As noted above, the challengeto Giacoletti's ballot was not ruled on because it did notaffect the outcome of the election. Giacoletti receives 12-1/2 percent higher wages than the unit employees, asprovided for in the collective-bargaining agreement.Assuming, arguendo, that Giacoletti was in the unitand that the rule of Montgomery Ward applies, I wouldstill find that Respondent acted in such a manner as tolead employees to reasonably believe that Giacoletti wasacting for and on behalf of management. Giacoletti madethe same threats and on the same day as Plant Superin-tendent Triplett. Further, Giacoletti was involved in thedischarge of Freilich under circumstances which indicateconfirmation of the threatening statements. Accordingly,I find that Giacoletti's statements would tend to intimi-date employees and interfere with their rights guaranteedby Section 7 of the Act.Accordingly, I find that Respondent violated Section8(a)(Xl1) of the Act by threatening to discharge employeesif they did not withdraw the decertification petition andthreatening to close its plant if employees decertified theUnion or selected a labor organization other than theUnion as their collective-bargaining representative.4 All chief engineers, assistant chief engineers, journeyman mainte-nance engineers, second-class water treatment engineers, leadmen,craters, janitors and maintenance engineer trainees employed by the Em-ployer at its facility located at 17400 Chestnut Street, City of Industry,California; excluding office clerical employees, design engineers, drafts-men, salesmen, guards and supervisors as defined in the Act.C. The Discharge of HernandezManuel Hernandez was employed by Respondent as amachinist from November 1970 until January 14, 1980.On January 14, Hernandez was asked by Triplett tomake an orifice plate. Due to the fact that a similar orderhad been twice countermanded, Hernandez asked Tri-plett if he were sure he wanted it done. Triplett becameannoyed and said, "I tell you what, now, I want you doit now, boy." Next, Hernandez became angry and toldTriplett, "the moment I find a boy I will give it to himso he can do it." Triplett answered that he would "get"Hernandez for insubordination.According to Hernandez, Triplett returned to Hernan-dez' work station with Oscar Nunez, assistant plant su-perintendent, and asked Hernandez to come to his office.Hernandez, fearing that he was about to be discharged,5stopped on his way to the office and requested that Frei-lich accompany him as union steward. Triplett wouldnot permit Freilich to be at the meeting but allowedNunez to accompany Hernandez to the meeting. Havinghad his request for Freilich's presence denied, Hernandezagreed to have Nunez in attendance.Thus, Hernandez, Nunez, and Triplett met in Triplett'soffice. According to Hernandez, Triplett said, "I amgoing to prove to you that my word is better thanyours." Hernandez asked for an explanation and was toldby Triplett that he was being fired. Hernandez asked fora reason but Triplett only repeated that Hernandez wasfired. Herandez then went to see Jerry McCormick, pro-duction manager. Hernandez told McCormick of Tri-plett's action and asked if McCormick were going toaccept it. Not receiving an answer to his satisfaction,Hernandez left the plant.Triplett testified that he asked Hernandez into hisoffice for the purpose of obtaining assurances that Hler-nandez would not be insubordinate in the future. Hernan-dez requested to have Freilich present at the meeting andTriplett denied the request. Triplett testified that hedenied the request because Freilich was no longer ste-ward.6Hernandez then asked if Nunez would attend themeeting and Triplett agreed to that request. Accordingto Triplett, Hernandez said that Triplett could not firehim because he could not prove anything. Triplett foundHernandez to be uncooperative and terminated the em-ployee at the meeting.D. The Offer of Reinstatement to HernandezEdgar Wiley, business representative, filed a grievanceprotesting Hernandez' discharge. According to Wiley,pursuant to a phone call from Hernandez on January 14he went to Respondent's plant on January 15 to investi-gate Hernandez' discharge.7Wiley met with Respond-' According to Hernandez, Triplett had stated, upon returning withNunez, that he was going to fire Hernandez.6 There is no evidence that Triplett expressed this reason to Hernandezor Freilich.' Hernandez did not recall calling Wiley or initiating a gnevance. Her-nandez testified that he did not speak with Wiley concerning his dis-charge until January 22. However, Hernandez, in a pretnal statementgiven to the Board, stated that he spoke with Wiley the day after his dis-charge. Wiley's testimony in this regard is credited.252 L. A. WATER TREATMENTent's management and reached an agreement with Scottthat Hernandez could return to work on Monday, Janu-ary 21. Wiley and Scott further agreed that the partieswould submit to an arbitrator the question of whetherHernandez was entitled to backpay for the time lost.Scott testified in substantial accord with Wiley, althoughhe placed the date of his discussion with Wiley as Janu-ary 17. Further, according to Scott, it was not until Jan-uary 21 that the agreement, set forth above, was finallyreached.According to Wiley, he called Hernandez' home onJanuary 18 and spoke with Hernandez' wife, Elizabeth.Wiley left a message for Hernandez to call him. Wileyhad difficulty in reaching Hernandez and, on Monday,January 21, again spoke with Elizabeth Hernandez andtold her that it was urgent that Hernandez call him. Itwas not until Wednesday, January 23, that Hernandezcalled Wiley. Wiley told Hernandez of his agreementwith the Company. However, Hernandez said he wasnot interested in going back to work for Respondent.Hernandez took the position that returning without fullbackpay was an admission of wrongdoing-an admissionHernandez was unwilling to make. Wiley asked Hernan-dez to think the matter over and again called the em-ployee the following evening. Again, Hernandez statedhe did not want to return to work for Respondent. OnFebruary 2, Wiley approached Hernandez at the Union'sbusiness office and volunteered to try again to get Her-nandez' job back at Respondent's facility. However, Her-nandez reaffirmed his refusal to go back to work for Re-spondent.Manuel and Elizabeth Hernandez both testified thatthe offer relayed to them by Wiley was that Hernandez'discharge would be converted to a suspension. They fur-ther testified that Hernandez would not accept such asettlement because he would not admit any wrongdo-ing-since he had done nothing wrong. I have creditedWiley's and Scott's testimony regarding the union-com-pany settlement of Hernandez' grievance. Further, Icredit Wiley's testimony regarding his conversationswith Hernandez concerning the settlement and the offerof Respondent to reinstate Hernandez. Both Manuel andElizabeth Hernandez were quite emotional concerningthis matter and, in my view, must have misunderstoodRespondent's offer. It was Hernandez' belief that settle-ment was tantamount to an admission on his part, whichcaused him to refuse the offer to return to work.E. Preliminary Conclusions Regarding the Dischargeof HernandezAs found above, Triplett asked Hernandez to come tohis office in order to obtain assurances from Hernandezthat he would not be insubordinate in the future. Enroute to the office, Hernandez requested Freilich's pres-ence at the meeting as his steward. Although Triplettdenied the request because Freilich was no longer ste-ward, no reason or explanation was offered to Hernan-dez. The meeting was conducted with Triplett, Hernan-dez, and Oscar Nunez, assistant plant superintendent,present. Triplett did not obtain the assurances from Her-nandez that he desired. Rather, Triplett considered Her-nandez to be uncooperative and decided at that time todischarge Hernandez. Thus, there can be no doubt thatHernandez was discharged as a result of his conduct atthe meeting.In N.L.R.B. v. J. Weingarten, Inc.,8the United StatesSupreme Court held, in agreement with the Board, thatemployee insistence upon union representation at an em-ployer's investigatory interview, which the employeereasonably believes might result in disciplinary actionagainst him, is protected concerted activity.Respondent argues that the Weingarten doctrine doesnot apply in this case on the ground that the meeting be-tween Triplett and Hernandez was not investigatory innature. Respondent further argues that Hernandez' re-quest was not for a union representative but rather a re-quest for a fellow employee. Respondent contends thatsuch a request need not be honored where, as here, thereis an exclusive bargaining representative.As noted, Respondent first argues that the meeting be-tween Hernandez and Freilich was not investigatory.However, the Bord has held that "the full purview ofprotections accorded employees under Weingarten applyto both 'investigatory' and 'disciplinary' interviews, saveonly those conducted for the exclusive purpose of notify-ing an employee of previously determined disciplinaryaction." Baton Rouge Water Works Company, 246 NLRB995 (1979). Whether labeled disciplinary or investigatory,the scope of this meeting went beyond the notificationand explanation of previously determined disciplinaryaction. The purpose of the meeting was to obtain certainassurances from Hernandez that he would not be insub-ordinate in the future. There can be no doubt that Her-nandez reasonably believed that the meeting might resultin discipline. In my view this meeting appears to be sucha situation contemplated by the Supreme Court, wherethe presence of a responsible steward would be designat-ed to clarify the issues and bring out the facts and poli-cies concerned at this stage. Further, a steward mightgive assistance to an employee who may lack the abilityto express himself in his case, and who, when his liveli-hood is at stake, might in fact need the more experiencedkind of counsel which his union steward might represent.Moreover, a steward might reasonably be expected to bea factor conducive to the avoidance of confrontationthrough the medium of discussion and persuasion. SeeWeingarten, supra at 262-263, fn. 7. In my view, Hernan-dez was an employee in much need of the assistance en-visioned by the Supreme Court. Thus, I find that Her-nandez had a Section 7 right to representation at the in-terview herein.Respondent next argues that Hernandez' request wasnot valid under Weingarten because he requested thepresence of a fellow employee and not an authorized ste-ward or agent of the collective-bargaining representative.I reject that argument for the following reasons:While an employee's right under Weingarten arisesonly in situations where the employee requests represen-tation, there can be no doubt that Hernandez requestedthat Freilich be permitted to attend the meeting as hisunion steward. Freilich had been senior shop steward forR 420 U.S 251 (1975)253 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2 years and Hernandez was not aware of any change inthat position. I find Hernandez' request sufficient toinvoke Weingarten. Triplett never notified Hernandez ofany deficiency in the request.9Under such circum-stances, Hernandez would reasonably construe Triplett'srefusal to permit Freilich to be present as a denial of hisrequest for representation. Clearly, Hernandez hadsought representation and had not chosen to participatein the meeting unaccompanied by his union representa-tive. Respondent's argument might have some validity ifit had given Hernandez notice of the reason for thedenial of his request. But, in the absence of such notice,Triplett's actions could only be construed as a denial ofrepresentation.I find no merit in the contention that Oscar Nunez'presence at the meeting satisfied Hernandez' request.Nunez was a supervisor and was chosen by Triplett ashis witness. The fact that Hernandez, having been deniedthe assistance of his representative, preferred to haveNunez present rather than meet with Triplett alone, doesnot minimize the violation.Respondent cannot now be heard to argue that therewas no union representative present on its premises atthe time of Hernandez' request. Whether Wiley or anyother union representative or steward was available isunknown. Respondent, having denied Hernandez' re-quest, without explanation, did not permit the question-how Hernandez' request for representation could lawful-ly be handled-to arise.In sum, I find that Respondent violated Section 8(a)(l)of the Act by conducting a meeting with Hernandezafter having denied his request for union representationand further violated Section 8(a)(1) by discharging Her-nandez for his conduct at said meeting.F. Preliminary Conclusions Regarding the Offer ofReinstatement to HernandezUnder the Board's recent ruling in Kraft Foods,'0theGeneral Counsel has made a prima facie showing that amake-whole remedy" is warranted by having proventhat Hernandez was discharged for conduct which oc-curred at the unlawful interview. In order to negate theprima facie showing of the appropriateness of a make-whole remedy, Respondent must demonstrate that thediscipline was not based on information obtained at theunlawful interview. Here, Triplett admits that Hernan-dez' uncooperative attitude and failure to give the de-sired assurance were the causes for the discharge. Thus,the unlawful interview and the discharge are so interre-lated that a make-whole remedy must be recommended.However, Respondent offered Hernandez reinstate-ment as of January 21, 1980. The issue of backpay was tobe resolved later. Apparently, Hernandez was under thebelief that by accepting the offer he was compromisingin some manner his claim to backpay. It is well estab-9 Cf. Texarkana Memorial Hospital. Inc., d/b/a Wadley Hospital, 238NLRB 829 (1978), where the fact that a union was newly installed andhad not designated which individuals would serve as shop stewards didnot relieve the employer of its affirmative duty to allow employees repre-sentation.io Kraft Foods, Inc., 251 NLRB 598 (1980)." Such as reinstatement and backpay.lished that Hernandez had a duty to mitigate Respond-ent's backpay liability and by failing to accept the offerHernandez forfeited his right to further backpay. See,e.g., National Screen Products Co., 147 NLRB 746, 747-748 (1964); The Cooper Thermometer Company, 154NLRB 502, 508 (1965); Ampex Corporation, 168 NLRB742, fn. 3 (1967). However, due to the uncertainty causedby such an offer, Hernandez will not be deemed to havewaived his right to unconditional reinstatement. There-fore, Respondent will be ordered to offer Hernandez re-instatement.12Respondent's backpay liability to Hernan-dez will be limited to the period from January 14, 1980,the date of his unlawful discharge, to January 21, 1980,the date on which Respondent's offer of reinstatementwas effective, and from the date 5 days after the date ofthis Order to the date on which Respondent offers himreinstatement pursuant thereto.G. The Discharge of Kenneth FreilichFreilich was employed by Respondent as a journey-man maintenance engineer from December 1973 until hisdischarge on April 8, 1980. During the 2 years precedinghis discharge, Freilich served as senior shop steward forthe Union. As discussed above, during the contract nego-tiations between Respondent and the Union, Freilichbecame disenchanted with the performance of UnionAgent Edgar Wiley. Contemporaneously with the con-summation of negotiations between Respondent and theUnion, Freilich filed the decertification petition in Case21-RD-1663 on December 10, 1979. On December 18,Freilich filed the unfair labor practice charge in Case 21-CA-18509. Freilich's views on the Union and decertifica-tion caused him to argue with Supervisors Triplett andDominic Giacoletti.As discussed above, Triplett and Dominic Giacolettieach told Freilich on December 26 that the decertifica-tion activities could cause the closing of the plant andthe resultant loss of jobs for all employees. Wiley testi-fied that, as a result of Freilich's filing of the decertifica-tion petition, he terminated Freilich's position as steward.Wiley became acting steward and business representa-tive. Wiley testified that he announced to the employeesthat Freilich was no longer steward and that he wouldpersonally handle grievances.'3On April 7, shortlybefore the scheduled election in the decertification pro-ceedings, Triplett called a meeting of employees. In thepresence of Wiley, Triplett told the employees thatWiley was there to hold an election for a new shop ste-ward.Freilich interrupted the meeting and told the employ-ees that the meeting might be a trick to set aside the de-certification election. Freilich said the steward electionwas not legal because he and junior steward Hunt hadnot been voted out and, therefore, no election for ste-II Nevertheless, if Hernandez does accept reinstatement. Respondent isnot foreclosed from lawfully requinring assurances from Hernandez thathe will not be insubordinate in the future. See Illinois Bell TelephoneCompany, 251 NLRB 932 (1980)'a Freilich denied receiving notice that he was no longer steward Tri-plett corroborated Wiley's testimony that Freilich was no longer unionsteward after the decertification petition was filed254 L. A. WATER TREATMENTward could take place. Freilich and Hunt told the em-ployees to go back to work. As the employees began toreturn to work, Triplett stopped them and ordered themback to the meeting. The election was then held and em-ployee Luther Villa was elected steward.The next day, April 8, Freilich was terminated as aresult of a series of events about which there is conflict-ing testimony. According to Freilich, between 8 and 9a.m., Oscar Nunez, assistant plant superintendent, toldhim to turn in his pipefitter tools. Nunez told Freilichthat he was being transferred to the paint shop, "as aform of punishment, because of the union business thatwas at hand." Nunez then suggested that Freilich see adoctor in order to obtain proof that the assignment washazardous to Freilich's health. According to Freilich,Nunez was aware of his respiratory problems.Nunez, on the other hand, testified that he asked Frei-lich to help the painter with some grinding work. At thattime, Freilich told Nunez that he had a respiratory prob-lem and Nunez answered that the only way he would re-lease Freilich from the assignment was if Freilich had adoctor's release. Nunez denied telling Freilich that theassignment was a punishment. Nunez testified that Frei-lich's assignment that date was routine. However, his tes-timony was confused as to how Freilich was selected forthis assignment. Triplett also testified that the assignmentwas routine and further testified that Freilich was chosenbecause he was between assignments. Both Triplett andNunez denied any prior knowledge of Freilich's helathproblem.After his conversation with Nunez, Freilich attended ameeting in Triplett's office concerning Hunt's work per-formance. Hunt requested that Freilich attend as shopsteward. Triplett told Hunt that Freilich was not a shopsteward but allowed Freilich to attend the meeting as acourtesy to Hunt. Freilich advised Hunt not to say any-thing as it would only harm his case. Hunt was thengiven a 3-day suspension without pay. According to Tri-plett, Freilich said that Triplett was judge, jury, andhangman. Freilich further said that the whole matter in-volving Hunt was a frameup and that he (Freillich) wasgoing to get the Union decertified.Freilich testified that he informed Triplett of his aller-gy to spray paint. Triplett answered that Freilich wasgoing into the paint shop and said, "if you can't cut themustard, you are going to be leaving." Freilich asked ifTriplett would allow him to prove his allergy by submis-sion of a doctor's certificate and Triplett agreed to do so.Freilich spoke with John Colon, an employee of Re-spondent who was on leave due to an injury. Colonmade an appointment for Freilich with his doctor andmade arrangements to pick up Freilich so that theycould both visit the doctor. At approximately 10 a.m.,Colon arrived at Respondent's premises to pick up Frei-lich. Freilich began to look for Nunez to get permissionto leave for his appointment when he came across Tri-plett. Freilich testified that Triplett said, "if you go tothe doctor, I will terminate you." Thereafter Triplettsaid, "I will give you permission to go to the doctor."However, because he did not trust Triplett, Freilich con-tinued to look for another supervisor. Freilich then ob-tained permission to visit the doctor from Bill Anderton,assistant plant superintendent. As Freilich walked to-wards the timeclock to punch out, Triplett shouted tohim, "if you are not careful ...you may drop dead ...and you ought to let go of all this union business or youmay have a heart attack." Freilich replied, "don't worryabout my heart attack ...you better look out for yourbuddy over there" (referring to Dominic Giacoletti,14who was also present). Freilich then punched out histimecard and, accompanied by Colon, began to leave thepremises. Dominic Giacoletti followed Freilich and madederogatory gestures and noises.Freilich returned to Respondent's plant with a notesaying that he was better suited for work other thanpainting because of his reaction to paint fumes. Upon hisreturn to the plant, Freilich went to Nunez' office.Nunez had Triplett paged and Triplett came to Nunez'office. Triplett took the note from Freilich, read thenote, and threw it down. Triplett told Freilich that thenote was not necessary because Freilich was terminated.Freilich asked Triplett to put the termination in writingand Triplett said that it was not necessary.Triplett's version of these events is quite different. Tri-plett testified that Freilich requested permission to go tothe doctor and he gave Freilich his permission. Howev-er, Freilich responded that Triplett was a "f- liar" andthat he wanted to obtain permission to leave from an-other supervisor. Freilich found Anderton and asked An-derton to witness that Triplett had given him permissionto leave. Unexplainedly, Freilich became agitated, point-ed his finger at Triplett, and said, "I hope you can takeit." As Dominic Giacoletti walked into the area, Freilichpointed towards him and said, "I hope he can take ittoo." Giacoletti answered, "I can take it." According toTriplett, Freilich began generally cursing the Company,the Union, Giacoletti, and Triplett. Freilich continuedcursing as he walked away and Triplett told him to"simply go to the doctor." At that point, Freilich thenpointed to his posterior and told the supervisors to "kissit." Triplett then said, "Ken, you are terminated for in-subordination." Triplett followed Freilich to the time-clock and repeated his statement that Freilich was termi-nated for insubordination. Freilich told him to put it inwriting and left.At approximately I o'clock, Freilich returned to theplant. Triplett received a call from Nunez and went toNunez' office. Triplett was told that Freilich had a doc-tor's slip but said that the point was moot because Frei-lich had been terminated 2 hours previously. Triplett'stestimony with regard to Freilich's discharge is substan-tially corroborated by that of Dominic Giacoletti.Colon, still employed by Respondent, 5testified thathe called Freilich at the plant during the morning ofApril 8. Freilich asked Colon to make an appointmentwith Colon's doctor. When Colon entered the plantlooking for Freilich, he saw Triplett and Freilich talking.Colon heard Triplett tell Freilich that, if he went to thedoctor, he would be terminated and heard Freilich replythat he had a doctor's appointment and was going to see" Dominic Giacoletti has a history of heart problems.'5 At the time of the hearing. Colon was still on leave due to a work-related injury.255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe doctor. As Freilich and Colon walked towardsColon's car, Dominic Giacoletti followed them makingderogatory gestures and noises. Colon denied that Frei-lich made any of the statements attributed to him by Tri-plett and Giacoletti.Colon testified, contrary to Triplett, Nunez, and Gia-coletti, that he was present when Freilich returned to theplant from the doctor's office.16 According to Colon,Triplett, when handed the doctor's note by Nunez,threw the note on the floor and told Freilich that he wasterminated. Freilich asked Triplett to put it in writingand Triplett, declining to do so, walked out of the office.I credit Colon's testimony regarding these events.Colon testified in a straightforward and candid manner.Further, while still in Respondent's employ, Colon testi-fied adversely to his employer and for that reason histestimony is not likely to be false. Having creditedColon's testimony, I credit Freilich's testimony which isfor the most part consistent therewith and discredit thetestimony of Triplett, Nunez, and Giacoletti to the con-trary.H. Preliminary Conclusions Regarding the Dischargeof FreilichIn Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980), the Board announced the followingcausation test in all cases alleging violation of Section8(a)(3) of the Act or violations of Section 8(a)(1) turningon employer motivation. First, the General Counsel mustmake a prima facie showing sufficient to support the in-ference that protected conduct was a "motivating factor"in the employer's decision. Upon such a showing, theburden shifts to the employer to demonstrate that thesame action would have taken place even in the absenceof the protected conduct. As the issue here is Respond-ent's motive for discharging Freilich, the Wright Linetest applies.Based on the credited version of these events, Freilichwas not discharged for pointing to his posterior and tell-ing his supervisors to "kiss it." On the day in question,Freilich was transferred to the paint department with themessage that he was being punished because of "theUnion business." Freilich received both permission fromTriplett to visit the doctor and a threat of termination ifhe went to the doctor. Upon his return to the plant,Freilich was discharged without explanation. Respond-ent's lack of a credible reason for the discharge supportsan inference that it had an unlawful motive for the dis-charge. See, e.g., Bacchus Wine Cooperative, Inc., andBacchus Wine International, 251 NLRB 1552 (1980); Gen-eral Thermo, Inc., 250 NLRB 1260 (1980); Party Cookies,Inc., 237 NLRB 612, 623 (1978); see also Shattuck DennMining Corporation (Iron King Branch) v. N.L.R.B., 362F.2d 466, 470 (9th Cir. 1966). I draw the inference thatthe motive of the discharge is one Respondent desires toconceal-a discriminatory and unlawful motive.Support for the General Counsel's case is also found inthe statements made by Triplett that if Freilich "contin-ue Triplett and Giacoletti denied seeing Colon in the plant on April 8.Nunez testified that he saw Colon during the morning of April 8 but thatColon did not accompany Freilich into the plant during the afternoon.ued with [the decertification], he and the rest of the trou-blemakers would be terminated." Also, Dominic Giaco-letti, the other supervisor involved in the termination,told Freilich that if he did not withdraw the decertifica-tion petition, he would be fired. Further, Giacoletti saidthat the Union would remain and that Freilich and the"rest of the troublemakers" would be the ones to go. Aninference may be drawn from such animus, which thedischarge would gratify, that the animus was the truereason for the discharge. General Thermo, Inc., supra, fn.4; Best Products Company, Inc., 236 NLRB 1024, 1026(1978).Under all of the circumstances, the General Counselhas established its prima facie case. Thus, the burdenshifts to Respondent to demonstrate that Freilich wouldhave been discharged in the absence of his protectedconduct. However, Respondent has failed to rebut theprimafacie case The sole reason for Freilich's dischargehas been discredited, leaving the conclusion that Freilichwas discharged for his protected activities.Respondent argues that it did not interfere with Frei-lich's activities, which began on December 10, and thatthe period of time in which it permitted such activitiessupports its contention that Freilich's protected conductdid not contribute to the discharge. However, the timingof the discharge shortly before the scheduled decertifica-tion election supports an inference that it was intended todemonstrate to employees the penalty for voting for orotherwise supporting decertification Cf. Capital Bakers,Inc., 236 NLRB 1053, 1058 (1978). Further, the recordshows that the discharge occurred shortly after Freilichvoiced opposition to Triplett's holding of an intraunionelection for steward. Finally, Freilich was discharged thesame day that he acted as employee Hunt's representa-tive, and counseled the employee not to argue with Tri-plett but rather to file charges with the Board.Accordingly, for all the reasons noted above, I findthat Respondent's discharge of Freilich violated Section8(a)(3) and (1) of the Act. In view of the fact that theremedy would be substantially the same. I find it unnec-essary to determine whether the discharge also violatedSection 8(a)(4) of the Act.CONC USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has engaged in unfair labor practices inviolation of Section 8(a)(l) of the Act by threatening todischarge employees if they did not withdraw a decertifi-cation petition; by threatening to close its plant if em-ployees decertified the Union or selected a labor organi-zation other than the Union as their collective-bargainingrepresentative; by denying the request of employeeManuel Norberto Hernandez to have union representa-tion at an investigatory interview which he reasonablybelieved might result in disciplinary action against him;and by discharging Hernandez based on his conduct atsaid unlawful interview.256 L. A. WATER TREATMENT4. Respondent has engaged in unfair labor practices inviolation of Section 8(a)(3) and (1) of the Act by unlaw-fully discharging Kenneth Freilich, Sr., because of hisactivities in support of a decertification petition.5. The unfair labor practices specifically found aboveare unfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the purposes of the Act.Having found that Respondent discharged employeeManuel Norberto Hernandez in violation of Section8(a)(1) of the Act and employee Kenneth Freilich, Sr., inviolation of Section 8(a)(3) and (1) of the Act, I shallorder Respondent to offer each discriminatee immediateand full reinstatement to his former position of employ-ment or, if that position no longer exists, to a substantial-ly equivalent position, without prejudice to his seniorityor any other rights or privileges previously enjoyed. Ishall order Respondent to make Freilich whole for anyloss of earnings he may have suffered by reason of Re-spondent's discrimination against him, by paying to him asum of money equal to the amount he normally wouldhave earned in wages from April 8, 1980, the date of hisdiscriminatory discharge, to the date of Respondent'svalid offer of reinstatement, less net earnings during saidperiod. I shall order Respondent to make Hernandezwhole for any loss of earnings he may have suffered byreason of Respondent's discrimination against him, bypaying to him a sum of money equal to the amount henormally would have earned as wages from January 14,1980, the date of his discriminatory discharge, to January21, 1980, the date on which Respondent offered him re-instatement, and from the date 5 days after this Order tothe date on which Respondent offers him reinstatementpursuant thereto, less net earnings during said periods.The amount of backpay due each discriminatee shall becomputed in the manner prescribed in F. W WoolworthCompany, 90 NLRB 289 (1950), with interest as pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977), and Olympic Medical Corporation, 250 NLRB 146(1980). See also Isis Plumbing & Heating Co., 138 NLRB716 (1962).Upon the foregoing findings of fact, conclusions oflaw, and the entire record herein, and pursuant to Sec-tion 10(c) of the National Labor Relations Act, asamended, I hereby issue the following recommended:ORDER "The Respondent, L. A. Water Treatment, Division ofChromalloy American Corporation, City of Industry,11 All outstanding motions inconsistent with this recommended Orderare hereby denied. In the event no exceptions are filed as provided bySec. 102.46 of the Rules and Regulations of the National Labor RelationsBoard, the findings, conclusions, and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.California, its officers, agents, successors, and assigns,shall:i. Cease and desist from:(a) Threatening employees with discharge if they donot withdraw a decertification petition.(b) Threatening employees with plant closure if theydecertify the incumbent union and/or select a labor orga-nization other than the incumbent as their collective-bar-gaining representative.(c) Denying the request of union representation to em-ployees at investigatory interviews when the employeeshave reasonable grounds to believe that the matters to bediscussed may result in their being the subject of disci-plinary action.(d) Discharging any employee on the basis of informa-tion obtained at an investigatory interview where it hasdenied the employee's request to have union representa-tion at said interview.(e) Discharging employees because of their activitieson behalf of a petition to decertify International Union ofOperating Engineers, Local No. 501, AFL-CIO, as thecollective-bargaining representative of its employees.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes of the Act:(a) Offer to Manuel Norberto Hernandez and KennethFreilich, Sr., immediate and full reinstatement to theirformer jobs or, if such jobs no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or any other rights and privileges previously en-joyed.(b) Make whole Hernandez and Freilich for any lossof earnings they may have suffered by reason of Re-spondent's discrimination against them, in the manner setforth in the section of this Decision entitled "TheRemedy."(c) Preserve and, upon request, make available toagents of the Board, for examining and copying, therecords, social security records, timecards, personnelrecords, and all other records necessary to analyze theamount of money due under the terms of this Order.(d) Post at its City of Industry, California, facilitycopies of the attached notice marked "Appendix."18Copies of said notice, on forms provided by the RegionalDirector for Region 21, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.l" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National l.abor Relations Board"257